                    Case 2:21-cv-00066-cr Document 1 Filed 03/10/21 Page 1 of 8



                                                                                                      1·   , ~ . ~ .. )


                                            UNITED STATES DISTRICT COURT
                                                      FOR THE                                2021 HAR IO PM 12: 3
                                                DISTRICT OF VERMONT

               AMY LANDERS and DAN LANDERS,                                   )
               Co-Guardians of the Person and the Estate of                   )
               MAKAYLA JEAN PARKER LANDERS,                                   )
                                           Plaintiffs,                        )
                                                                              )
                                       V.                                     ) Civil Action No J ~:;; I ~c v             -(,~
                                                                              )
               VERMONT PERMANENCY INITIATIVE, INC.                            )
               d/b/a VPI, VPI SOUTH, VPI BENNINGTON,                          )
               THE VERMONT SCHOOL FOR GIRLS,                                  )
               THE NEW ENGLAND SCHOOL FOR GIRLS and                           )
               THE BENNINGTON SCHOOL,                                         )
                                         Defendant.                           )

                                                  COMPLAINT
                                                     WITH
                                            DEMAND FOR TRIAL BY JURY

                                                          The Parties

               1.       Amy Landers and Dan Landers are husband and wife, are residents of New Hampshire,

                        and by virtue of the order of the Judicial Branch of the State of New Hampshire (NH

                        Circuit Court, 6 th Circuit), are the guardians of the person and the estate of Makayla

                        Jean Parker Landers, also a resident of New Hampshire.

               2.       Vermont Permanency Initiative, Inc. is organized and exits under the laws of Vermont

                        with its principal place of business in Bennington, Vermont and does business as

                        Vermont Permanency Initiative, VPI, VPI South, VPI Bennington, the New England

                        School for Girls and the Bennington School.


Plante &
Hanley, P.C.
               P0180845.1                                  Page 1 of 8
                    Case 2:21-cv-00066-cr Document 1 Filed 03/10/21 Page 2 of 8




                                                    Jurisdiction and Venue
                                          28 U.S.C. § 1332 and 28 U.S.C. § 1391 et seq.

               3.        Because the amount in controversy exceeds seventy-five thousand dollars ($75,000)

                         and there is complete diversity of citizenship between the plaintiffs and the defendant,

                         this court has subject matter jurisdiction.

               4.        This court is the proper venue because the actions and omissions which give rise to the

                         plaintiffs' claims took place in Vermont and caused damage to the plaintiffs' ward m

                         Vermont.

                                                             The Facts

               5.        Makayla Jean Parker Landers (Makayla) was born on March 29, 2000.

               6.        Because Makayla's birth mother chronically abused at least one substance, Makayla

                         was addicted to at least one substance at the time of her birth.

               7.        Within months of her birth, child protection authorities in New Hampshire removed

                         Makayla from her birth mother's care and custody and placed her with a foster mother.



               8.        Shortly thereafter, Makayla's foster mother adopted Makayla.

               9.        Not long thereafter, Makayla's first adoptive mother was diagnosed with cancer.

               10.       Makayla's first adoptive mother died from cancer.

               11.       Not long thereafter, Mr. and Ms. Landers adopted Makayla.

               12.       Very shortly thereafter, Makayla was diagnosed with cancer and was said to have little

                         chance of survival.

               13.       After a very difficult and long course of treatments at medical institutions in New
Plante &
Hanley, P.C.
               POI 80845.1                                  Page 2 of 8
                  Case 2:21-cv-00066-cr Document 1 Filed 03/10/21 Page 3 of 8




                         Hampshire and Massachusetts, Makayla survived, but almost certainly sustained

                         permanent injuries as a result of the treatments that enabled her to survive.

               14.       Makayla has significant and chronic mental health problems.

               15.       Makyala has significant cognitive impairments; she functions at the level of a child in

                         the fifth or sixth grade.

               16.       Makayla's permanent impairments are such that the New Hampshire Probate Court

                         has concluded that she is unable to:

                                 •       Travel or decide where to live;

                                 •       Refuse or consent to medical or other professional care, counseling,

                                         treatment or service, including the right to be admitted or discharged

                                         from any hospital or other medical institution;

                                 •       Marry or divorce;

                                 •       Make a will or waive the provisions of a will;

                                 •       Hold or obtain a motor vehicle operator's license;

                                 •       Have access to, grant release of, withhold, deny, or refuse authorization

                                         for the guardians of her person to obtain access to and release her

                                         confidential records and papers insofar as the same may be reasonably

                                         needed by the guardians of the person to ensure that Makayla's mental,

                                         emotional and physical health concerns are properly addressed and

                                         treated;

                                         Possess or manage real or personal property or income from any source;

Plante &                         •       Make gifts;
Hanley, P.C.
               POI 80845.1                                   Page 3 of 8
                  Case 2:21-cv-00066-cr Document 1 Filed 03/10/21 Page 4 of 8




                                •      Lend or borrow money;

                                •      Pay or collect debts;

                                •      Manage or run a business;

                                •      Convey or hold property;

                                •      Continue to act as a member of a partnership;

                                •      Cancel, reject, or oppose any authority or power of the guardians of the

                                       estate;

                                •      Make contracts or grant powers of attorney or other authorizations;

                                •      Make decisions concerning educational matters and training; or

                                •      Initiate, defend or settle lawsuits.

               17.      At or about age 13, Makayla began engaging in self-harm, made repeated references to

                        suicide and engaged in repeated acts sometimes said to be attempts at suicide.

               18.      In approximately 2014, Mr. and Ms. Landers placed Makayla at a residential treatment

                        facility they knew as The Bennington School.

               19.      The facility is owned and operated by Vermont Permanency Initiative, Inc.

               20.      Mr. and Ms. Landers relied on representations by the defendant that it had the capacity

                        to provide individualized, comprehensive services to children and adolescents who

                        suffer from symptoms that often present as self-harm, depression, anxiety and

                        suicidality.

               21.      Mr. and Ms. Landers relied on the defendant's assertion that girls like Makayla

                        deserve a safe and secure environment where they can find hope and healing, and

Plante &                Makayla would be in that type of environment at the defendant's facility.
Hanley, P.C.
               P0180845.I                                  Page 4 of 8
                  Case 2:21-cv-00066-cr Document 1 Filed 03/10/21 Page 5 of 8




               22.       Mr. and Ms. Landers placed Makayla at the defendant's residential treatment facility in

                         reliance on representations by the defendant that Makayla would receive

                         individualized educational services, mental health care, protection from self-harm and

                         protection from harm caused by others.

               23.       On or about June 29, 2015, an employee or agent of the defendant's residential

                         treatment facility physically restrained Makayla.

               24.       Immediately after the physical restraint, Makayla complained that her right leg was

                         injured.

               25.       Employees of the defendant's residential treatment facility gave Makayla an over-the-

                         counter medication.

               26.       On or about June 30, 2015, employees of the defendant's residential treatment either

                         encouraged or made Makayla walk on her injured right leg.

               27.       Eventually, employees of the defendant's residential treatment facility took Makayla to

                         the Southwestern Vermont Medical Center.

               28.       Physicians at that hospital concluded that Makayla's right femur was fractured during

                         the physical restraint.

               29.       On or about June 30, 2015, Makayla underwent an emergency open reduction and

                         internal fixation of her fractured right femur at Southwestern Vermont Medical Center.

               30.       When the surgery done at Southwestern Vermont Medical Center failed, Makayla was

                         treated by physicians at Concord Orthopedics.

               31.       On or about July 22, 2015, surgeons associated with Concord Orthopedics, in the

Plante &                 course of surgery at Concord [New Hampshire] Hospital, inserted a metal rod to
Hanley, P.C.
               POI 80845.1                                 Page 5 of 8
                  Case 2:21-cv-00066-cr Document 1 Filed 03/10/21 Page 6 of 8




                         stabilize Makayla's fractured right femur and to replace the hardware inserted at

                         Southwestern Vermont Medical Center.

               32.       On or about March 6, 2017, Makayla underwent what was described as "right painful

                         hardware removal femur" by surgeons associated with Concord Orthopedics at

                         Concord Hospital.

               33.       Makayla continues to suffer from, and will continue to suffer from, the physical effects

                         of the fracture of her femur.

               34.       Makayla continues to experience pain and suffering, and will continue to experience

                         pain and suffering, as the direct and proximate result of the events that took place at

                         the defendant's residential treatment facility.

               35.       Makayla continues to suffer, and will suffer in the future, from the psychological

                         emotional consequences of the events at the defendant's residential treatment facility.

                                                             COUNTI
                                                             Negligence

               36.       The actions and inactions of the employees of the defendant's residential treatment

                         facility were unreasonable and not of the type or nature provided similarly situated

                         persons employed by residential treatment facilities for persons like Makayla.

               37.       These deviations from ordinary care were a substantial factor in Makayla's injuries.

               38.       But for these deviations from ordinary care, Makayla's injuries would not have been

                         sustained.

                                                            COUNT II
                                                         Medical Negligence

Plante &       39.       Mr. and Ms. Landers restate paragraphs 1 - 35.
Hanley, P.C.
               P0180845. l                                  Page 6 of 8
                  Case 2:21-cv-00066-cr Document 1 Filed 03/10/21 Page 7 of 8




               40.          While acting within the scope of their employment, agents and employees of the

                        defendant deviated from the standard of care for similarly situated health care

                        professionals during their care and treatment of Makayla.

               41.      These deviations from the standard of care were a substantial factor in Makayla' s

                        mJunes.

               42.      But for these deviations from the standard of care, Makayla's injuries would not have

                        been sustained.

                                                         COUNTIII
                                        Violation of Vermont's Consumer Protection Act

               43.      Mr. and Ms. Landers restate paragraphs 1- 35.

               44.      The services provided to Makayla by the defendant are "services" as that term is

                        defined in Vermont's Consumer Protection Act, 9 V. S. A.§ 2451, et seq.

               45.      The services provided to Makayla by the defendant are subject to the Consumer

                        Protection Act.

               46.      The services provided by the defendant to Makayla were not provided in the manner or

                        in the nature of the defendant's advertisements or offers.

               47.      The defendant's action and inactions violated the Consumer Protection Act.

               48.      As a proximate result of the defendant's violation of Consumer Protection Act,

                        Makayla has suffered damages and the plaintiffs are entitled recover all relief allowed

                        under the Act, including compensatory damages, treble damages, punitive damages,

                        costs and attorneys fees.

                        WHEREFORE, Amy Landers and Dan Landers, as Co-Guardians of the person and
Plante &
Hanley, P.C.   estate ofMakayla Jean Parker Landers, demand judgment in their favor and against Vermont

               P0l80845.I                                   Page 7 of 8
                  Case 2:21-cv-00066-cr Document 1 Filed 03/10/21 Page 8 of 8




               Permanency Initiative, Inc. d/b/a VPI, VPI South, VPI Bennington, the Vermont School for

               Girls, the New England School for Girls, and the Bennington School, together with an award

               for full, just and adequate compensation, compensatory damages, treble damages, punitive

               damages, attorneys' fees, costs and such other relief as is just and appropriate.

                         AMY LANDERS AND DAN LANDERS, AS CO-GUARDIANS OF THE

               PERSON AND ESTATE OF MAKAYLA JEAN PARKER LANDERS, DEMAND

               TRIAL BY JURY.

                         AMY LANDERS AND DAN LANDERS, AS CO-GUARDIANS OF THE

               PERSON AND ESTATE OF MAKAYLA JEAN PARKER LANDERS, SEEK THE

               IMPOSITION OF PUNITIVE DAMAGES.

                         Dated: March 9, 2021

                                                             AMY LANDERS and DAN LANDERS,
                                                             Co-Guardians of the Person and Estate of
                                                             MAKA YLA JEAN PARKER LANDERS




                                                                     Michael F. Ha y
                                                                     Plante & H ley, P.C.
                                                                     82 Fogg Farh;l Road /
                                                                     Post Office Box7CT8
                                                                     White River Junction, VT 05001-0708
                                                                     (802) 295 - 3151 Ext. 102 (Telephone)
                                                                     (802) 295 - 5281 (Facsimile)
                                                                     mfhanley@plantehanley.com




Plante &
Hanley, P.C.
               POI 80845.1                               Page 8 of 8
